

AMENDMENT NO. 2 TO SECURITIES PURCHASE AGREEMENT, SENIOR
SECURED CONVERTIBLE NOTES, WARRANTS AND SECURITY AGREEMENT
 
 
This AMENDMENT NO. 2 TO SECURITIES PURCHASE AGREEMENT, SENIOR SECURED
CONVERTIBLE NOTES, WARRANTS AND SECURITY AGREEMENT (this “Amendment”) is made
and entered into as of September 19, 2008, by and among Biophan Technologies,
Inc., a Nevada corporation (the “Biophan”), and the purchasers identified on the
signature pages hereto (each, a “Purchaser” and, collectively, the
“Purchasers”).
 
RECITALS
 
Biophan and the Purchasers are parties to a Securities Purchase Agreement, dated
as of October 11, 2006 (the “Purchase Agreement”), pursuant to which Biophan
issued and sold to the Purchasers an aggregate of $7,250,000 of Notes and
certain Warrants (each as defined in the Purchase Agreement). Capitalized terms
used and not defined in this Amendment shall have the respective meanings set
forth in the Purchase Agreement or in the Forbearance Agreement, dated as of
February 16, 2007 with the holders of the Notes (the “Forbearance Agreement”).
 
In connection with the Purchase Agreement, Biophan and the Purchasers entered
into a Security Agreement, dated as of October 11, 2006 (the “Security
Agreement”), pursuant to which Biophan agreed to pledge and grant a security
interest in the Collateral (as defined in the Security Agreement).
 
On October 11, 2007, Biophan and the Purchasers entered into an AMENDMENT NO. 1
to SECURITIES PURCHASE AGREEMENT, SENIOR SECURED CONVERTIBLE NOTES, WARRANTS AND
SECURITY AGREEMENT (“Amendment No. 1”).


Whereas, Biophan and the Purchasers have agreed that it is their mutual best
interests for Biophan to repay the Notes and, to accomplish the same, now wish
to further modify certain of the terms of the Purchase Agreement, Notes,
Warrants and the Security Agreement.
 
NOW, THEREFORE, in consideration of the foregoing Recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Biophan and each Purchaser, severally and not jointly, agree as
follows:
 
1. Amendments to Purchase Agreement and the Notes. 


(a) Each Purchaser may elect, by written notice to such effect delivered to
Biophan no later than September 19, 2008 (the “Repayment Election Notice”), to
accept, in repayment of its Note in full and satisfaction and cancellation of
all of Biophan’s obligations under the Transaction Documents (other than the
Warrants and the Fee Warrants (as defined in the Forbearance Agreement) if the
Purchaser elects to retain the same as hereinafter provided, or including the
Warrants and the Fee Warrants if the same are surrendered as hereinafter
provided), either (i) to surrender its Warrants and Fee Warrants to Biophan for
cancellation, and in consideration receive the “Cash Payment”, the “Repayment
Shares” and the “Premium Shares” allocated to such Purchaser under the columns
on the attached table that are designated as “Option A - Premium Shares and
Cancellation of Warrants”, or (ii) to retain its Warrants and Fee Warrants on
their current terms without any modification, amendment or other adjustment
solely by reason of this Amendment, and receive the “Cash Payment” and the
“Repayment Shares” allocated to such Purchaser under the columns on the attached
table that are designated as “Option B - Warrants Remain in Place”.


(b) Any Purchaser who has executed and delivered this Amendment, who fails to
deliver timely to Biophan a Repayment Election Notice, shall be deemed to have
given Biophan notice of its election to receive the consideration set forth in
(a)(i) above, and to surrender to Biophan on or before September 25, 2008 its
Warrants for cancelation.


--------------------------------------------------------------------------------





2. Continued Validity of Transaction Documents under Purchase Agreements. The
parties hereto agree that (x) this Amendment shall be effective only if executed
and delivered by all of the Purchasers, and (y) the Purchase Agreement and the
Transaction Documents entered into in connection therewith (as amended by this
Amendment), and the Forbearance Agreement, remain in full force and effect,
modified to the extent and only to the extent necessary to give effect to this
Amendment and the transactions herein contemplated.


3. Entire Agreement. This Amendment and the Transaction Documents and the
Forbearance Agreement, together with the exhibits and schedules thereto, contain
the entire understanding of the parties with respect to the subject matter
hereof and supersede all prior agreements and understandings, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into such documents, exhibits and schedules.
 
4. Equal Treatment of Purchasers. No consideration shall be offered or paid to
any person to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents (or the Forbearance Agreement) unless the same
consideration is also offered to all of the parties to the Transaction Documents
(and the Forbearance Agreement). For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by Biophan and negotiated
separately by each Purchaser, and is intended to treat Biophan and the
Purchasers as a class and shall not in any way be construed as the Purchasers
acting in concert or as a group with respect to the purchase, disposition or
voting of Securities or otherwise.
 
5. Public Announcement. Biophan shall, by 8:30 a.m. Eastern time on September
24, 2008, issue a press release disclosing the material terms of the
transactions contemplated hereby and timely file a Current Report on Form 8-K
(the “8-K Filing”), attaching such press release and this Amendment. From and
after the filing of the 8-K Filing with the Commission, the Company represents
that the Purchasers shall not be in possession of any material, nonpublic
information received from the Company, any of its Subsidiaries or any of its
respective officers, directors, employees or agents that is not disclosed in the
8-K Filing. Biophan shall not, and shall cause each of its Subsidiaries and its
and each of their respective officers, directors, employees and agents, not to,
provide any Purchaser with any material, nonpublic information regarding the
Company or any of its Subsidiaries from and after the filing of the 8-K Filing
with the Commission without the express written consent of such Purchaser.
 
6. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective as specified in the Purchase Agreement. The address for such
notices and communications shall be as set forth on the signature pages attached
to the Purchase Agreement.
 

 
7.
Miscellaneous.



7.1. Amendments; Waivers. No provision of this Amendment may be waived or
amended except in a written instrument signed, in the case of an amendment, by
Biophan and each Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Amendment shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.
 
7.2. Amendment Controls. If any topic is addressed both in the Purchase
Agreement (or any document related thereto) and in this Amendment, this
Amendment shall control.
 
7.3 Construction. The headings herein are for convenience only, do not
constitute a part of this Amendment and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Amendment will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.


--------------------------------------------------------------------------------


 
7.4 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Amendment shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. The parties
agree that Section 7.9 of the Purchase Agreement shall apply to this Amendment
as if set forth in its entirety herein.
 
7.5 Survival. The representations and warranties contained herein shall survive
for the applicable statue of limitations.
 
7.6 Execution. This Amendment may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same document and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.
 
7.7 Severability. If any provision of this Amendment is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Amendment shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefore, and upon so
agreeing, shall incorporate such substitute provision in this Amendment.


7.8 Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser hereunder are several and not joint with the obligations of any
other Purchaser, and no Purchaser shall be responsible in any way for the
performance of the obligations of any other Purchaser. Nothing contained herein,
and no action taken by any Purchaser pursuant hereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated hereby. Each Purchaser shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Amendment and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. The Purchasers have not relied upon the same legal counsel in their
review and negotiation of this Amendment. Biophan has elected to provide all
Purchasers with the same terms and form of Amendment for the convenience of
Biophan and not because it was required or requested to do so by the Purchasers.
Each Purchaser represents that it has been represented by its own separate legal
counsel in its review and negotiations of this Amendment.
 
(Signature Pages Follow)
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.


BIOPHAN TECHNOLOGIES, INC.
 
 
 
 
 
 
 
By: 
/s/ John F. Lanzafame
 
 
Name: John F. Lanzafame
 
 
Title: Chief Executive Officer
 

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASERS FOLLOWS]
 


--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Investing Entity: Iroquois Master Fund, Ltd.                  
 
Signature of Authorized Signatory of Investing Entity: /s/ Joshua Silverman    


Name of Authorized Signatory: Joshua Silverman                    
 
Title of Authorized Signatory: Authorized Signatory                   


Email Address of Authorized Entity                             


 
Initial Below to Indicate Choice
   
Option A - Premium shares and cancellation of warrants
         
Option B - Warrants remain in place
JS
   

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above. 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Investing Entity: CAMOFI Master Fund LLC                  
 
Signature of Authorized Signatory of Investing Entity: /s/ Richard Edelson    
 
Name of Authorized Signatory: Richard Edelson                     
 
Title of Authorized Signatory: CFO                            
 
Email Address of Authorized Entity:                              



 
Initial Below to Indicate Choice
   
Option A - Premium shares and cancellation of warrants
RE
       
Option B - Warrants remain in place
     

 

--------------------------------------------------------------------------------


 
Name of Investing Entity: Roswell Capital Partners/Bridge Pointe Master Fund Ltd
 
Signature of Authorized Signatory of Investing Entity: /s/ Eric S.
Swartz        
 
Name of Authorized Signatory: Eric S. Swartz                         
 
Title of Authorized Signatory: Director                            
 
Email Address of Authorized Entity:                                



 
Initial Below to Indicate Choice
   
Option A - Premium shares and cancellation of warrants
         
Option B - Warrants remain in place
ES
   

 

--------------------------------------------------------------------------------


 
    IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Investing Entity: Cranshire Capital LP                       
 
Signature of Authorized Signatory of Investing Entity: /s/ Keith A. Goodman    
 
Name of Authorized Signatory: Keith A. Goodman                     
 
Title of Authorized Signatory:   COO - Downsview Capital, Inc., The General
Partner 
 
Email Address of Authorized Entity:                            



 
Initial Below to Indicate Choice
   
Option A - Premium shares and cancellation of warrants
         
Option B - Warrants remain in place
KG
   

 

--------------------------------------------------------------------------------


 
    IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Investing Entity:  Highbridge International, LLC                        
            By: Highbridge Capital management, LLC, its Trading Manager
 
Signature of Authorized Signatory of Investing Entity: /s/ Adam J.
Chill               
 
Name of Authorized Signatory: Adam J. Chill                                
 
Title of Authorized Signatory: Managing Director                             
 
Email Address of Authorized Entity:                                    


 
Initial Below to Indicate Choice
   
Option A - Premium shares and cancellation of warrants
A.C.
       
Option B - Warrants remain in place
     

 

--------------------------------------------------------------------------------


 
    IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Investing Entity: Rockmore Investment Master Fund, Ltd.           
 
Signature of Authorized Signatory of Investing Entity: /s/ Michael Clateman    


Name of Authorized Signatory: Michael Clateman                    

Title of Authorized Signatory:   Managing Director                    
 
Email Address of Authorized Entity:                            
 

 
Initial Below to Indicate Choice
   
Option A - Premium shares and cancellation of warrants
         
Option B - Warrants remain in place
MC
   

 

--------------------------------------------------------------------------------


 
    IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Investing Entity: Harborview Master Fund, L.P.                     
 
Signature of Authorized Signatory of Investing Entity: /s/ Susan Parker        
 
Name of Authorized Signatory: Susan Parker                         
                   Navigator Management Ltd., Authorized Signatory
 
Title of Authorized Signatory:                                  


Email Address of Authorized Entity:                              



 
Initial Below to Indicate Choice
   
Option A - Premium shares and cancellation of warrants
         
Option B - Warrants remain in place
SP
   

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Investing Entity: Crescent International Ltd                        
 
Signature of Authorized Signatory of Investing Entity: /s/ Maxi
Brezzi                
 
Name of Authorized Signatory: Maxi Brezzi                                 
 
Title of Authorized Signatory:   Authorized Signatory                       
 
Email Address of Authorized Entity:                                  



 
Initial Below to Indicate Choice
   
Option A - Premium shares and cancellation of warrants
MB
       
Option B - Warrants remain in place
     

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Investing Entity: Atoll Asset Management, LLC/Truk Opportunity Fund,
LLC        
 
Signature of Authorized Signatory of Investing Entity: /s/ Mitchell
Fein                


Name of Authorized Signatory: Mitchell Fein                                 
 
Title of Authorized Signatory:   Vice President                                


Email Address of Authorized Entity:                                      



 
Initial Below to Indicate Choice
   
Option A - Premium shares and cancellation of warrants
MF
       
Option B - Warrants remain in place
     

 
 
 

--------------------------------------------------------------------------------

 
 
[settlementtable.jpg]
 

--------------------------------------------------------------------------------


 